900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Richard D'ALESSANDRO, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS, Montgomery County, Maryland;Calvin Lightfoot, Director, Montgomery County Department ofCorrections;  John E. Wright, Director, Montgomery CountyDetention Center;  Charles Neumann, Corrections Officer;Patricia Distler, Defendants-Appellees.
No. 89-6607.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 88-2828-S).
Michael Richard D'Alessandro, appellant pro se.
Edward Barry Lattner, County Attorney's Office for the County of Rockville, for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael D'Alessandro appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  D'Alessandro v. Department of Corrections, C/A No. 88-2828-S (D.Md. Apr. 5, 1989).  D'Alessandro noted an ex parte motion for appointment of counsel.  No such motion was found in the record.  In any event, appointment of counsel in this case would be inappropriate.   Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED